     Case 7:19-cv-00407 Document 57-1 Filed on 05/04/21 in TXSD Page 1 of 12
                                                                                          EXHIBIT

                                                                                     I A
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                            §
                                                     §
     Plaintiff,                                      §
                                                     §
V.                                                   §       CASE NO. 7:19-CV-407
                                                     §
23.311 ACRES OF LAND, more or less,                  §
situated in HIDALGO COUNTY, STATE                    §
OF TEXAS; and FRANK SCHUSTER FARMS                   §
INC., et al.,                                        §
                                                     §
     Defendants.                                     §

                          DECLARATION OF FRANK SCHUSTER

       Pursuant to 28 U.S.C.§ 1746, I hereby declare as follows:

       My name is Frank Schuster and I am a representative, shareholder, and president of Frank

Schuster Farms, Inc.

       The acquisition in this case is a partial acquisition, meaning the Defendant Frank Schuster

Farms, Inc. ("Defendant" or "Schuster") owns the property that immediately adjoins both the north

and south side of the acquisition area.

       Before the January 20, 2021 Presidential Proclamation was issued, the Government began

work on the border barrier on the Schuster property. To date, this work has included removal of a

substantial portion of the existing flood levee and installation of the border wall's concrete base

with bollards on top. The concrete bases, however, have only been constructed in segments and

do not run continuously along the flood levee. Indeed, there are holes between the wall segments

and large gaps both in the concrete bases and between the concrete and the remains of the earthen

levee, leaving the altered and weakened flood levee exposed to flood waters from the Rio Grande

River during severe storm events. The situation created by the Plaintiff's incomplete construction


                                            Page 1 of3
    Case 7:19-cv-00407 Document 57-1 Filed on 05/04/21 in TXSD Page 2 of 12




of the border wall and abandonment of operations as described herein has left Defendant' s property

vulnerable to severe weather events, including hurricanes similar to what the area has experienced

in the recent past. The devastating impact of such an event at a time when the flood levee has been

left practically and functionally destroyed would be irreparable.

       Defendant has observed that the Plaintiff's contractors have now removed equipment from

the construction area and for all intents and purposes have effectively abandoned the project.

       Plaintiff's abandonment of the project in the midst of construction has created a dangerous

and unsafe condition to Defendant's property immediately adjacent to the acquisition area and to

those individuals working on the Defendant's property. The Plaintiff's abandoned construction

site includes a significant amount of exposed re-bar and other unattended construction materials

with only meager construction fencing in some areas and other areas which are completely

unfenced without any safety measures in place. Indeed, Defendant's tenant farmer discovered a

migrant in January of 2021 who had fallen into the exposed re-bar and became stuck and suffered

serious personal injuries. Defendant's tenant had to call for medical treatment for the migrant.

       Further, the unprotected and abandoned worksite is unsafe for foot or vehicle traffic.

Defendant and its agents/employees are unable to drive or travel across the levee between the land

Defendant owns north and south of the border wall construction site. The roads and passageways

previously used for this purpose are now blocked and impassable. Similarly, the levee road

previously used to travel to Defendant's property south of the levee is too narrow and treacherous

to drive and certainly is not wide enough to support farm vehicles or equipment.

       True and correct photographs of the condition of Plaintiff's project on the property

immediately adjacent to the Defendant's property are attached hereto as Exhibits A-1 to A-9.




                                            Page2 of3
    Case 7:19-cv-00407 Document 57-1 Filed on 05/04/21 in TXSD Page 3 of 12




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.




                                                           ~
       Executed on this 4th day of May 2021.


                                                           Frank Schuster




                                           Page 3 of3
        Case 7:19-cv-00407 Document 57-1 Filed on 05/04/21 in TXSD Page 4 of 12




    -
                                                                                       •
                                                                                        ,



-




                                                                                  A1
Case 7:19-cv-00407 Document 57-1 Filed on 05/04/21 in TXSD Page 5 of 12



                                                                          T
                             T




                                                                              A2
Case 7:19-cv-00407 Document 57-1 Filed on 05/04/21 in TXSD Page 6 of 12




                                                                          A3
Case 7:19-cv-00407 Document 57-1 Filed on 05/04/21 in TXSD Page 7 of 12
                                  .,
             l




                                                                          EXHIBIT

                                                                          A4
Case 7:19-cv-00407 Document 57-1 Filed on 05/04/21 in TXSD Page 8 of 12




                                                                          A5
Case 7:19-cv-00407 Document 57-1 Filed on 05/04/21 in TXSD Page 9 of 12




                                                                          A6
Case 7:19-cv-00407 Document 57-1 Filed on 05/04/21 in TXSD Page 10 of 12




                                                                           A7
Case 7:19-cv-00407 Document 57-1 Filed on 05/04/21 in TXSD Page 11 of 12




                                                                           A8
Case 7:19-cv-00407 Document 57-1 Filed on 05/04/21 in TXSD Page 12 of 12




                                                                           A9
